Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 31, 2018

                                      No. 04-18-00464-CV

                                   EX PARTE Oseas VELA,

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 17-12-57894-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        Appellee’s brief was due in this court on or before September 13, 2018. Neither the brief
nor a motion for extension of time was filed. We therefore contacted the attorney of record for
appellee, inquiring as to his intention to file an appellee’s brief. On September 17, 2018, John C.
Lemon, the attorney of record for appellee, filed a Notice of Non-Representation, indicating he
had not been retained by appellee to represent him in this appeal. Rule 6.4 of the Texas Rules of
Appellate Procedure provides that an attorney may file a nonrepresentation notice in our court so
long as the notice complies with certain requirements. TEX. R. APP. P. 6.4. Specifically, the rule
provides the nonrepresentation notice must “be signed by the party.” The nonrepresentation
notice filed by Mr. Lemon is not signed by appellee. See id. R. 6.4(a)(4). We therefore struck
the nonrepresentation notice and ordered appellee to file an appellee’s brief on or before October
15, 2018. At this time, appellee has not filed a brief or motion for extension of time.

        Accordingly, we ORDER appellee to file on or before November 9, 2018 an appellee’s
brief and a written response reasonably explaining his failure to timely file the brief. If appellee
fails to file a brief by the date ordered, we will order the case submitted without an appellee’s
brief.

       We order the clerk of this court to serve a copy of this order on all counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court